Exhibit 10.1




--------------------------------------------------------------------------------



364-DAY CREDIT AGREEMENT
Dated as of March 15, 2013,
among
THE WALT DISNEY COMPANY,
as Borrower,
The Lenders Party Hereto
and
CITIBANK, N.A. and
JPMORGAN CHASE BANK, N.A.,
as Co-Administrative Agents,
CITIBANK, N.A.,
as Designated Agent
__________________________________________
CITIGROUP GLOBAL MARKETS INC.,
J.P. MORGAN SECURITIES LLC,
BNP PARIBAS SECURITIES CORP. and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers,
BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
and
BANK OF AMERICA, N.A.,
BANK OF CHINA, LOS ANGELES BRANCH,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, NATIONAL ASSOCIATION,
MIZUHO CORPORATE BANK (USA),
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND PLC and
WELLS FARGO BANK, N.A.,
as Co-Documentation Agents



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
SECTION 1.01
Certain Defined Terms
1


SECTION 1.02
Computation of Time Periods
15


SECTION 1.03
Accounting Terms
15


 
 
 
ARTICLE II
 
 
 
AMOUNTS AND TERMS OF THE ADVANCES
 
 
 
SECTION 2.01
The Advances
16


SECTION 2.02
Making the Advances
16


SECTION 2.03
Fees
18


SECTION 2.04
Reduction of the Commitments
18


SECTION 2.05
Repayment of Advances
19


SECTION 2.06
Interest on Advances
19


SECTION 2.07
Additional Interest on Eurocurrency Rate Advances
19


SECTION 2.08
Interest Rate Determination
20


SECTION 2.09
Optional Conversion of Advances
21


SECTION 2.10
Prepayments of Advances
22


SECTION 2.11
Increased Costs
22


SECTION 2.12
Illegality
24


SECTION 2.13
Payments and Computations
25


SECTION 2.14
Taxes
26


SECTION 2.15
Sharing of Payments, etc
31


SECTION 2.16
Mandatory Assignment by a Lender; Mitigation
31


SECTION 2.17
Evidence of Debt
32


SECTION 2.18
Use of Proceeds
33


SECTION 2.19
[Intentionally Omitted.]
33


SECTION 2.20
Extension of Scheduled Termination Date
33


SECTION 2.21
Defaulting Lenders
36


SECTION 2.22
Term-Out Option
37


 
 
 
ARTICLE III
 
 
 
CONDITIONS OF LENDING
 
 
 
SECTION 3.01
Conditions Precedent to Effectiveness of Section 2.01
37


SECTION 3.02
Conditions Precedent to Each Borrowing
38


SECTION 3.03
Determinations Under Section 3.01
39


 
 
 


i

--------------------------------------------------------------------------------



ARTICLE IV
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 4.01
Representations and Warranties of the Borrower
39


SECTION 4.02
Additional Representations and Warranties of the Borrower as
40


 
of Each Extension Date and the Term-Out Date
 
 
 
 
ARTICLE V
 
 
 
COVENANTS OF THE BORROWER
 
 
 
SECTION 5.01
Affirmative Covenants
41


SECTION 5.02
Negative Covenants
43


 
 
 
ARTICLE VI
 
 
 
EVENTS OF DEFAULT
 
 
 
SECTION 6.01
Events of Default
44


 
 
 
ARTICLE VII
 
 
 
THE DESIGNATED AGENT
 
 
 
SECTION 7.01
Authorization and Action
46


SECTION 7.02
Designated Agent’s Reliance, etc
46


SECTION 7.03
The Designated Agent and its Affiliates
47


SECTION 7.04
Lender Credit Decision
47


SECTION 7.05
Indemnification
47


SECTION 7.06
Successor Designated Agent
48


 
 
 
ARTICLE VIII
 
 
 
MISCELLANEOUS
 
 
 
SECTION 8.01
Amendments, etc
48


SECTION 8.02
Notices, etc
49


SECTION 8.03
No Waiver; Remedies
51


SECTION 8.04
Costs and Expenses
51


SECTION 8.05
Right of Set-off
52


SECTION 8.06
Binding Effect
52


SECTION 8.07
Assignments and Participations
52


SECTION 8.08
Indemnification
55


SECTION 8.09
Confidentiality
56


SECTION 8.10
Patriot Act
57


SECTION 8.11
Judgment
57


SECTION 8.12
Consent to Jurisdiction and Service of Process
57




ii

--------------------------------------------------------------------------------



SECTION 8.13
Substitution of Currency
58


SECTION 8.14
Governing Law
58


SECTION 8.15
Execution in Counterparts
58


SECTION 8.16
Severability
58


SECTION 8.17
No Fiduciary Relationship
59


SECTION 8.18
Non-Public Information
59


 
 
 
SCHEDULE
 
 
 
Schedule 1.01 – List of Applicable Lending Offices
Schedule 2.01 – Commitments
 
 
 
EXHIBITS
Exhibit A – Form of Notice of Borrowing
Exhibit B – Form of Assignment and Acceptance
Exhibit C – Form of Opinion of Borrower’s Counsel




iii

--------------------------------------------------------------------------------



364-DAY CREDIT AGREEMENT dated as of March 15, 2013, among THE WALT DISNEY
COMPANY, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders party hereto and CITIBANK, N.A., as
designated agent (together with any successor designated agent appointed
pursuant to Article VII, the “Designated Agent”) for the Lenders hereunder.
IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01 Certain Defined Terms.
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“ABC” means ABC, Inc., a New York corporation and a Subsidiary of the Borrower,
or any successor thereto.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agreement” means this 364-Day Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with Section
8.01.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.
“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap Spread (determined as
of the applicable CDS Determination Date) less 1.00% per annum. Notwithstanding
the foregoing, (i) the Applicable Margin for Eurocurrency Rate Advances in
effect at any time shall not be less than the Minimum Applicable Margin and
shall not exceed the Maximum Applicable Margin applicable to Eurocurrency Rate
Advances, and (ii) the



--------------------------------------------------------------------------------



Applicable Margin for Base Rate Advances in effect at any time shall not be less
than the Minimum Applicable Margin and shall not exceed the Maximum Applicable
Margin applicable to Base Rate Advances.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.
“Assuming Lender” has the meaning specified in Section 2.20(c).
“Assumption Agreement” has the meaning specified in Section 2.20(c).
“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of:
(a)
the Prime Rate in effect for such day;

(b)
the Federal Funds Rate in effect for such day plus 1/2 of 1.00%; and

(c)
the Eurocurrency Rate for a one-month Interest Period commencing on such date
plus 1.00%.

“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York, (b)
if the applicable Business Day relates to Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and (c) if the applicable
Business Day relates to Eurocurrency Rate Advances denominated in Euro, on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) payment system is open for the settlement of payments in Euro.
“CDS Determination Date” means (a) as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing,

2

--------------------------------------------------------------------------------



and (b) as to Base Rate Advances, each Initial Base Rate Advance Date and
thereafter the first Business Day of each succeeding calendar quarter so long as
Base Rate Advances are outstanding.
“Co-Administrative Agents” means Citibank, N.A. and JPMorgan Chase Bank, N.A.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Commitment” has the meaning specified in Section 2.01.
“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:
Ratings Level
Public Debt Rating
S&P/Moody’s
Commitment Fee Percentage
Level 1
At least A+ by S&P/A1 by Moody’s
0.030%
Level 2
A by S&P/A2 by Moody’s
0.040%
Level 3
A- by S&P/A3 by Moody’s
0.050%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.060%



“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.
“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Borrower and its Subsidiaries on a consolidated basis for
such period, as determined in accordance with GAAP for such period, plus (b) the
sum of all amounts which, in the determination of such consolidated net income
or net loss, as the case may be, for such period, have been deducted for
(i) Consolidated Interest Expense, (ii) consolidated income tax expense,
(iii) consolidated depreciation expense, (iv) consolidated amortization expense
and (v) any non-cash goodwill impairment charges, in each case determined in
accordance with GAAP for such period.
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries with respect to all outstanding
Debt of the Borrower and its Subsidiaries during such period, all as determined
on a consolidated basis for such period and in accordance with GAAP for such
period.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.
“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt with a maturity of one year issued by the Borrower,
determined as of the

3

--------------------------------------------------------------------------------



close of business on the Business Day immediately preceding such CDS
Determination Date, as reported by Markit Group Limited or any successor
thereto. If on the Business Day immediately preceding any CDS Determination Date
the Credit Default Swap Spread is unavailable, the Borrower and the Lenders
shall negotiate in good faith (for a period of up to thirty days after such CDS
Determination Date (such thirty-day period, the “Negotiation Period”)) to agree
on an alternative method for establishing the Applicable Margin for Eurocurrency
Rate Advances and Base Rate Advances. The Applicable Margin for Eurocurrency
Rate Advances and Base Rate Advances for any day which falls during the
Negotiation Period shall be based upon the Credit Default Swap Spread most
recently available prior to the Negotiation Period. If no such alternative
method is agreed upon during the Negotiation Period, the Applicable Margin for
Eurocurrency Rate Advances and Base Rate Advances for any day subsequent to the
end of the Negotiation Period shall be a rate per annum equal to 75% of the
Maximum Applicable Margin for Eurocurrency Rate Advances or Base Rate Advances,
as the case may be.
“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and (e)
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clauses (a) through (d) above.
“Declining Lender” has the meaning specified in Section 2.20(b).
“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent, that has (a) failed to fund any portion of its Advances within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Designated Agent or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) failed, within three Business Days after
written request by the Designated Agent (based upon the reasonable belief that
such Lender may not fulfill its funding obligation), to confirm in writing that
it will comply with the terms of this Agreement relating to its funding
obligations under this Agreement, unless subject to a good faith dispute,
provided that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Designated Agent, (d)
otherwise failed to pay over to the Designated Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless subject to a good faith dispute, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or has a parent company that has become the subject of a bankruptcy
or

4

--------------------------------------------------------------------------------



insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action indicating its consent to, approval of
or acquiescence in any such proceeding or appointment, provided that for
purposes of this clause (e), a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or its parent company, or of the exercise of control over such
Lender or any Person controlling such Lender, by any governmental authority or
instrumentality thereof.
“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).
“Designated Agent” has the meaning specified in the preamble to this Agreement.
“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 36852248 maintained by the Designated Agent at its
office at 1615 Brett Road, New Castle, Delaware 19720, and (b) in the case of
Advances denominated in any Committed Currency, such other account of the
Designated Agent as the Designated Agent shall notify in writing to the Borrower
and the Lenders from time to time.
“Disney” means Disney Enterprises, Inc., a Delaware corporation and a Subsidiary
of the Borrower, or any successor thereto.
“Dollars” and the “$” sign each means lawful currency of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Borrower and the Designated Agent for such purpose.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution, or any other Person, which has been
approved in writing by the Borrower and the Designated Agent as an Eligible
Assignee for purposes of this Agreement; provided that none of the Borrower’s
approval or the Designated Agent’s approval shall be unreasonably withheld; and
provided further that the Borrower may withhold its approval if the Borrower
reasonably believes that an assignment to such Eligible Assignee pursuant to
Section 8.07 would result in the incurrence of increased costs payable by the
Borrower pursuant to Section 2.11 or 2.14.
“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.

5

--------------------------------------------------------------------------------



“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, relating to the environment, health, safety or any Hazardous Material.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which Dollars may be exchanged for such Committed Currency, as set forth at
approximately 11:00 A.M. (London time) on such date on the applicable Reuters
World Currency Page; provided, however, that if such rate does not appear on any
Reuters World Currency Page, the Equivalent in Dollars of any Committed Currency
shall be determined by using the quoted spot rate at which the principal office
of the Designated Agent or one of its Affiliates, in London, offers to exchange
Dollars for such Committed Currency in London at or about 11:00 A.M. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement; and the “Equivalent” in
any Committed Currency of Dollars on any date means the equivalent in such
Committed Currency of Dollars determined by using the rate at which such
Committed Currency may be exchanged for Dollars, as set forth at approximately
11:00 A.M. (London time) on such date on the applicable Reuters World Currency
Page; provided, however, that if such rate does not appear on any Reuters World
Currency Page, the Equivalent in any Committed Currency of Dollars shall be
determined by using the quoted spot rate at which the principal office of the
Designated Agent or one of its Affiliates, in London, offers to exchange such
Committed Currency for Dollars in London at or about 11:00 A.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended.
“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of
Section 4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in subsection
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA could

6

--------------------------------------------------------------------------------



reasonably be expected to occur with respect to such Plan within the following
30 days; (b) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (c) the cessation of operations by the Borrower or
any ERISA Affiliate at a facility in the circumstances described in
Section 4062(e) of ERISA; (d) the withdrawal by the Borrower or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (e) the failure
by the Borrower or any ERISA Affiliate to make a payment to a Plan described in
Section 302(f)(1)(A) of ERISA; (f) the adoption of an amendment to a Plan
requiring the provision of security to such Plan, pursuant to Section 307 of
ERISA; or (g) the institution by the Pension Benefit Guaranty Corporation of
proceedings to terminate a Plan, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, a Plan.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1.00%) appearing on Reuters
Screen LIBOR 01 (or any successor page or such other page as shall be applicable
for the relevant currency) as the London interbank offered rate for deposits in
Dollars or the applicable Committed Currency, as the case may be, at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period
(or, in the case of a Eurocurrency Rate Advance denominated in Sterling, on the
first day of such Interest Period) for a period equal to such Interest Period
divided by (b) a percentage equal to 100% minus the Eurocurrency Rate Reserve
Percentage for such Interest Period (provided that, if for any reason such rate
is not available, the term “Eurocurrency Rate” shall mean, for any Interest
Period for each Eurocurrency Rate Advance comprising part of the same Borrowing,
(i) an interest rate per annum equal to the average (rounded upward to the
nearest whole multiple of 1/16 of 1.00% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency, as the case may be, are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period for a period equal to such Interest Period and in an
amount substantially equal to

7

--------------------------------------------------------------------------------



such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Borrowing divided by (ii) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period). In the event that the Eurocurrency
Rate is to be determined by the Reference Banks, the Eurocurrency Rate for any
Interest Period for each Eurocurrency Rate Advance comprising part of the same
Borrowing shall be determined by the Designated Agent on the basis of applicable
rates furnished to and received by the Designated Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).
“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.
“Euro Disney Entity” means any Subsidiary of the Borrower and any other Person
whose equity securities or interests are owned, directly or indirectly, in whole
or in part, by the Borrower or any of its Subsidiaries, the primary business of
which is the direct or indirect ownership, management, operation, design,
construction and/or financing of the recreational, commercial and residential
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Euro Disney”, “Euro Disneyland” or “Disneyland Resort Paris”, located
in Marne-la-Vallée, France, which Subsidiaries and other Persons include,
without limitation, as of the date hereof, Euro Disney Investments, Inc., EDL
S.N.C. Corporation, Euro Disney Associes SCA, Euro Disneyland SNC, Euro Disney
SCA, Euro Disneyland Participations S.A., Euro Disney S.A.S., EDL Holding
Company, EDL Participations S.A., Centre de Congres Newport S.A.S., Euro
Disneyland Imagineering S.à.r.l., Societe de Gerance d’Euro Disneyland S.A., EDL
Corporation S.A.S., Euro Disney Investments S.A.S., Euro Disney Commandité
S.A.S. and EDL Hotels S.C.A.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Entity” means each of the Euro Disney Entities, the Hong Kong
Disneyland Entities, the Shanghai Project Entities and the Specified Project
Entities.
“Excluded Taxes” has the meaning specified in Section 2.14(a).

8

--------------------------------------------------------------------------------



“Extending Lender” has the meaning specified in Section 2.20(b).
“Extension Date” has the meaning specified in Section 2.20(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Designated Agent from three Federal funds brokers
of recognized standing selected by the Designated Agent.
“GAAP” means generally accepted accounting principles in the United States.
“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.
“Hong Kong Disneyland Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Hong Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong
Kong”, located at Penny’s Bay on Lantau Island, Hong Kong, which Subsidiaries
and other Persons include, without limitation, as of the date hereof, Hongkong
International Theme Parks Limited, Hong Kong Disneyland Management Limited and
Walt Disney Holdings (Hong Kong) Limited.
“Indemnified Matters” has the meaning specified in Section 8.08.
“Indemnified Party” has the meaning specified in Section 8.08.

9

--------------------------------------------------------------------------------



“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months as the Borrower may select, upon notice received by the
Designated Agent not later than (x) 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in any Committed Currency or (y) 1:00 P.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period for each Eurocurrency Rate Advance denominated in Dollars;
provided, however, that:
(i)    Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;
(iii)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and
(iv)    the Borrower may not select for any Advance any Interest Period which
ends after the Scheduled Termination Date then in effect (or, in the event the
Term-Out Option has been exercised, the Maturity Date as it has been extended
pursuant thereto).
“IRS” means the U.S. Internal Revenue Service.
“Lenders” means, collectively, the Persons listed on Schedule 2.01, to the
extent applicable, each Assuming Lender that shall become a party hereto
pursuant to Section 2.20 and each Eligible Assignee that shall become a party
hereto pursuant to Section 8.07.

10

--------------------------------------------------------------------------------



“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.
“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.
“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $250,000,000 on such date.
“Maturity Date” means the Termination Date or, if applicable, any later date to
which the Maturity Date shall have been extended pursuant to Section 2.22.
“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings
Level
Public Debt Rating
S&P/Moody’s
Maximum Applicable Margin for Eurocurrency Rate Advances
Maximum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.875%
0.000%
Level 2
A by S&P/A2 by Moody’s
1.000%
0.000%
Level 3
A- by S&P/A3 by Moody’s
1.250%
0.250%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
1.500%
0.500%



“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:
Ratings Level
Public Debt Rating
S&P/Moody’s
Minimum Applicable Margin for Eurocurrency Rate Advances
Minimum Applicable Margin for Base Rate Advances
Level 1
At least A+ by S&P/A1 by Moody’s
0.200%
0.000%


11

--------------------------------------------------------------------------------





Level 2
A by S&P/A2 by Moody’s
0.250%
0.000%
Level 3
A- by S&P/A3 by Moody’s
0.375%
0.000%
Level 4
Lower than A- by S&P/A3 by Moody’s or unrated
0.500%
0.000%



“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single‑employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning specified in Section 2.17(a).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Other Taxes” has the meaning specified in Section 2.14(b).
“Participant Register” has the meaning specified in Section 8.07(e).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.
“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.

12

--------------------------------------------------------------------------------



“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Prime Rate” means the rate of interest publicly announced from time to time by
Citibank, N.A. as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then‑equivalent rating by S&P or Moody’s, as the case may
be.
“Reference Banks” means Bank of America, N.A., BNP Paribas, Citibank, N.A.,
Deutsche Bank AG New York Branch and JPMorgan Chase Bank, N.A., or, in the event
that fewer than two of such banks remain Lenders hereunder at any time, any
other commercial bank designated by the Borrower and approved by the Majority
Lenders as constituting a “Reference Bank” hereunder.
“Register” has the meaning specified in Section 8.07(c).
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
“Scheduled Termination Date” means, as to any Lender, March 14, 2014, or, if the
Scheduled Termination Date shall have been extended pursuant to Section 2.20,
the latest date to which the Scheduled Termination Date shall have been so
extended with the consent of such Lender.
“SEC” has the meaning specified in Section 5.01(e)(i).

13

--------------------------------------------------------------------------------



“Shanghai Project Entity” means any Subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its Subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, to be known
as “Shanghai Disney”, “Shanghai Disneyland” or “Disneyland Resort Shanghai” or
by any similar name, to be located in the Pudong New Area, Shanghai, People’s
Republic of China, which Subsidiaries and other Persons include, without
limitation, as of the date hereof, Shanghai International Theme Park Company
Limited, Shanghai International Theme Park Associated Facilities Company
Limited, Shanghai International Theme Park and Resort Management Company Limited
and WD Holdings (Shanghai), LLC.
“Single Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of the
Borrower or an ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“Specified Project Entity” means:
(a)    DVD Financing, Inc.;
(b)    each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its Subsidiaries, in each case, if:
(i)    such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);
(ii)    except for customary guarantees, keep-well agreements and similar credit
and equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Borrower or any of its Subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and
(iii)    the property over which Liens are granted to secure such Project Debt,
if any, consists solely of the assets and revenues of such particular project

14

--------------------------------------------------------------------------------



or the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Borrower referred to in clause (c) below; and
(c)    each Affiliate of the Borrower organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
Borrower or any of its Subsidiaries, the primary business of which is the direct
or indirect ownership, management or operation of, or provision of services to,
any Affiliate or other Person referred to in clause (b) above.
“Subsidiary” means with respect to any Person, any (a) corporation (or foreign
equivalent) other than an Excluded Entity or (b) general partnership, limited
partnership or limited liability company (or foreign equivalent) other than an
Excluded Entity (each, a “Non-Corporate Entity”), in either case, of which more
than 50% of the outstanding capital stock (or comparable interest) having
ordinary voting power (irrespective of whether at the time capital stock (or
comparable interest) of any other class or classes of such corporation or
Non-Corporate Entity shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly (through one or more
Subsidiaries) owned by such Person. In the case of a Non-Corporate Entity, a
Person shall be deemed to have more than 50% of interests having ordinary voting
power only if such Person’s vote in respect of such interests comprises more
than 50% of the total voting power of all such interests in such Non-Corporate
Entity. For purposes of this definition, any managerial powers or rights
comparable to managerial powers afforded to a Person solely by reason of such
Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.
“Taxes” has the meaning specified in Section 2.14(a).
“Termination Date” means, as to each Lender, the earlier of (a) the Scheduled
Termination Date applicable to such Lender, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 6.01.
“Term-Out Date” has the meaning specified in Section 2.22.
“Term-Out Option” has the meaning specified in Section 2.22.
“Type” has the meaning specified in the definition of “Advance”.
“United States” and “U.S.” each means the United States of America.
SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to

15

--------------------------------------------------------------------------------



time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in Section
4.01(c) dated September 29, 2012, hereafter occur by reason of the promulgation
of rules, regulations, pronouncements, opinions or other requirements of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions)
and result in a change in the method of calculation of any financial covenant or
term related thereto contained in this Agreement, then upon the request of
either the Borrower or the Designated Agent (acting at the instruction of the
Majority Lenders), the Borrower and the Designated Agent shall enter into
negotiations to amend such financial covenant or other relevant terms of this
Agreement to eliminate the effect of any such change; provided further, however,
that upon such request and until such amendment becomes effective, such
financial covenant or other relevant terms shall be performed, observed and
determined in accordance with GAAP as in effect immediately prior to such
change.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01 The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Dollar amount set forth opposite such Lender’s name on
Schedule 2.01 or, if such Lender has become a Lender hereunder pursuant to an
Assumption Agreement, the Dollar amount set forth for such Lender in such
Assumption Agreement or, if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Designated Agent pursuant to Section 8.07(c), as such amount
may be reduced pursuant to Section 2.04 (such Lender’s “Commitment”); provided
that the Lenders shall not be obligated to, and shall not, make any Advances as
part of a Borrowing if after giving effect to such Borrowing the sum of the
then-outstanding aggregate amount of all Borrowings shall exceed the aggregate
amount of the Commitments then in effect. Each Borrowing shall be in an
aggregate amount of $5,000,000, £5,000,000, €5,000,000 or ¥500,000,000, as
applicable, or an integral multiple of $1,000,000, £1,000,000, €1,000,000 or
¥100,000,000, as applicable, in excess thereof, except that any Borrowing may be
in an amount equal to the remaining unused amount of the Commitments or the
Equivalent thereof in a Committed Currency. Each Borrowing shall consist of
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower from time to time may borrow under this Section 2.01, prepay
pursuant to Section 2.10 and reborrow under this Section 2.01.
SECTION 2.02 Making the Advances. (a)  Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances, (y)

16

--------------------------------------------------------------------------------



11:00 A.M. (New York City time) on the third Business Day prior to the date of a
proposed Borrowing comprised of Eurocurrency Rate Advances denominated in any
Committed Currency or (z) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of a proposed Borrowing comprised of Eurocurrency Rate
Advances denominated in Dollars, by the Borrower to the Designated Agent, which
shall give to each Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by telephone
confirmed immediately by telecopier, in substantially the form of Exhibit A
hereto, specifying therein the requested (i) date of such Borrowing (which shall
be a Business Day), (ii) Type of Advances comprising such Borrowing, (iii)
aggregate amount of such Borrowing and (iv) in the case of a Borrowing comprised
of Eurocurrency Rate Advances, initial Interest Period and currency for each
such Advance. Each Lender shall, before (A) 1:00 P.M. (New York City time) on
the date of such Borrowing consisting of Advances denominated in Dollars or (B)
1:00 P.M. (London time) on the date of such Borrowing consisting of Advances
denominated in any Committed Currency, make available for the account of its
Applicable Lending Office to the Designated Agent at the Designated Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Designated Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Designated Agent will make
such funds available to the Borrower at the office where the Designated Agent’s
Account is maintained (or to an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Notice of
Borrowing, in the case of Advances denominated in a Committed Currency).
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies as to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by such Lender to fund the Eurocurrency Rate Advance to be made by such Lender
as part of such Borrowing when such Eurocurrency Rate Advance, as a result of
such failure, is not made on such date.
(c)    Unless the Designated Agent shall have received notice from a Lender on
or prior to the date of any Borrowing that such Lender will not make available
to the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that any
Lender shall not have made such ratable portion available to the Designated
Agent, such Lender agrees to pay to the Designated Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
paid to the Designated Agent, at (A) the Federal Funds Rate in the case of
Advances

17

--------------------------------------------------------------------------------



denominated in Dollars or (B) the cost of funds incurred by the Designated Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies; provided, however, that (i) within two Business Days after any
Lender shall fail to make such ratable portion available to the Designated
Agent, the Designated Agent shall notify the Borrower of such failure and (ii)
if such Lender shall not have paid such corresponding amount to the Designated
Agent within two Business Days after such demand is made of such Lender by the
Designated Agent, the Borrower agrees to repay to the Designated Agent forthwith
upon demand by the Designated Agent to the Borrower such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Designated
Agent, at the interest rate applicable at the time to Advances comprising such
Borrowing. If and to the extent such corresponding amount shall be paid by such
Lender to the Designated Agent in accordance with this Section 2.02(c), such
amount shall constitute such Lender’s Advance as part of such Borrowing for all
purposes of this Agreement.
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03     Fees. (a) Commitment Fee. The Borrower agrees to pay to each
Lender a commitment fee on the average daily unused amount of such Lender’s
Commitment (i) in the case of each Lender on the Effective Date, from the
Effective Date or (ii) in the case of any Lender that becomes a Lender after the
Effective Date, the effective date specified in the Assumption Agreement or the
Assignment and Acceptance pursuant to which it became a Lender, until, in each
case, the Termination Date (or, for the avoidance of doubt, the Term-Out Date),
payable quarterly in arrears on the first Business Day of each January, April,
July and October during the term of such Lender’s Commitment, commencing April
1, 2013, and on the Termination Date, at the rate per annum equal to the
Commitment Fee Percentage in effect from time to time.
(b)    Term-Out Fees. In the event that the Borrower elects to exercise the
Term-Out Option under Section 2.22, then, on the Scheduled Termination Date, the
Borrower agrees to pay to the Designated Agent, for the account of each Lender,
a term-out fee equal to 0.75% of the aggregate principal amount of such Lender’s
outstanding Advances that have been termed out on the Scheduled Termination Date
pursuant to such exercise of the Term-Out Option.
SECTION 2.04 Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less

18

--------------------------------------------------------------------------------



than the then-outstanding aggregate amount of Advances. Once terminated, such
Commitments may not be reinstated.
SECTION 2.05 Repayment of Advances. The Borrower shall repay to each Lender on
the Maturity Date the aggregate principal amount of the Advances owing to such
Lender on such date.
SECTION 2.06 Interest on Advances. (a)  Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.
(ii)    Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance and (B) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on the
date which occurs three months after the first day of such Interest Period and
on the date such Eurocurrency Rate Advance shall be Converted or paid in full.
(b)    Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.
SECTION 2.07 Additional Interest on Eurocurrency Rate Advances. The Borrower
shall pay to each Lender, so long as such Lender shall be required under
regulations of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal amount of
each Eurocurrency Rate Advance of such Lender, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (i) the Eurocurrency Rate
for the applicable Interest Period for such Advance from (ii) the rate obtained
by dividing such Eurocurrency Rate by a percentage equal to

19

--------------------------------------------------------------------------------



100% minus the Eurocurrency Rate Reserve Percentage of such Lender for such
Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified in reasonable detail to the Borrower through the Designated Agent.
SECTION 2.08 Interest Rate Determination. (a)  To the extent required, each
Reference Bank agrees to furnish to the Designated Agent timely information for
the purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Designated
Agent for the purpose of determining such interest rate, the Designated Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks.
(b)    The Designated Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Designated Agent and
of the details of such determination (including, without limitation, disclosure
of the Credit Default Swap Spread) for purposes of Section 2.06(a)(i) or Section
2.06(a)(ii), and, if applicable, the rate, if any, furnished by each Reference
Bank for the purpose of determining the applicable interest rate under Section
2.06(a)(ii).
(c)    If fewer than two Reference Banks furnish timely information to the
Designated Agent for purposes of determining the Eurocurrency Rate for any
Eurocurrency Rate Advances, (i) the Designated Agent shall forthwith notify the
Borrower and the Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances, (ii) each such Advance will automatically, on the
last day of the then-existing Interest Period therefor, Convert into a Base Rate
Advance (or, if such Advance is then a Base Rate Advance, will continue as a
Base Rate Advance) and (iii) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended until the
Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(d)    If, with respect to any Eurocurrency Rate Advances, the Majority Lenders
notify the Designated Agent that (i) they are unable to obtain matching deposits
in the London interbank market at or about 11:00 A.M. (London time) on the
second Business Day before the making of a Borrowing in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (ii) the Eurocurrency Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
(which cost each such Majority Lender reasonably determines in good faith is
material) of making, funding or maintaining their respective Eurocurrency Rate
Advances for such Interest Period, the Designated Agent shall forthwith so
notify the Borrower and the Lenders, whereupon, unless the Applicable Margin
shall be increased to reflect such costs as determined by such Majority Lenders
and as agreed by the Borrower, (A) the obligation of the Lenders to make, or to
Convert Base Rate Advances into, Eurocurrency Rate Advances shall be suspended
until the Designated Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (B) the Borrower will,
on the last day of the then-existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert

20

--------------------------------------------------------------------------------



such Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances
are denominated in any Committed Currency, prepay such Advances. The Designated
Agent shall use reasonable efforts to determine from time to time whether the
circumstances causing such suspension no longer exist and, promptly after the
Designated Agent knows that the circumstances causing such suspension no longer
exist, the Designated Agent shall notify the Borrower and the Lenders.
(e)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Designated Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.
(f)    Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, be Converted into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended.
SECTION 2.09 Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (New York City time) on the third Business Day
prior to the date of the proposed Conversion in the case of a Conversion of Base
Rate Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances
of one Interest Period into Eurocurrency Rate Advances of another Interest
Period, as the case may be, and subject to the provisions of Sections 2.08 and
2.12, Convert all Advances denominated in Dollars of one Type comprising the
same Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall,

21

--------------------------------------------------------------------------------



subject to the provisions of Sections 2.08 and 2.12, be irrevocable and binding
on the Borrower.
SECTION 2.10 Prepayments of Advances. (a)  Optional. The Borrower may, upon not
less than (i) the same Business Day’s notice to the Designated Agent received
not later than 11:00 A.M. (New York City time) in the case of Borrowings
consisting of Base Rate Advances, (ii) three Business Days’ notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (iii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York City time) in the case of Borrowings
consisting of Eurocurrency Rate Advances denominated in Dollars, stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances constituting part of the same Borrowings in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $1,000,000 or an integral multiple
of $1,000,000 in excess thereof (or the Equivalent thereof in a Committed
Currency determined on the date notice of prepayment is given) and (y) in the
case of any such prepayment of Eurocurrency Rate Advances, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(b).
(b)    Mandatory. (i)  If the Designated Agent provides a written notice in
conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the sum
of (A) the aggregate principal amount of all Advances denominated in Dollars
then outstanding and (B) the Equivalent in Dollars (determined on the third
Business Day prior to such date) of the aggregate principal amount of all
Advances denominated in Committed Currencies then outstanding exceeds 102% of
the aggregate Commitments of the Lenders on such date, the Borrower shall,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances necessary so that, after giving effect to such
prepayment of Advances, the sum of (A) and (B) above does not exceed 100% of the
aggregate Commitments of the Lenders on such date as set forth in the written
notice from the Designated Agent to the Borrower pursuant to the terms hereof.
(ii)    Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this Section
2.10(b) to the Borrower and the Lenders and such notice shall specify the amount
of such prepayment and contain a reasonably detailed calculation thereof.
SECTION 2.11 Increased Costs. (a)  If, after the date hereof, due to either (i)
the introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurocurrency Rate Reserve

22

--------------------------------------------------------------------------------



Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any hereafter promulgated guideline or request from any central
bank or other governmental authority, including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), which guideline or request (x) imposes, modifies
or deems applicable any reserve, special deposit or similar requirement against
assets held by, deposits with or for the account of or credit extended by any
Lender or (y) imposes on any Lender any other condition regarding this Agreement
(including any assessment or charge on or with respect to the Commitments or
Advances, deposits or liabilities incurred to fund Advances, assets consisting
of Advances (but not unrelated assets) or capital attributable hereto), there
shall be any increase in the cost (excluding any allocation of corporate
overhead) to any Lender (which cost such Lender reasonably determines in good
faith is material) of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances, then such Lender shall so notify the Borrower
promptly after such Lender knows of such increased cost and determines that such
cost is material and the Borrower shall from time to time, upon demand by such
Lender (with a copy of such demand to the Designated Agent), pay to the
Designated Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A certificate of such Lender as
to the amount of such increased cost in reasonable detail and stating the basis
upon which such amount has been calculated and certifying that such Lender’s
method of allocating such costs is fair and reasonable and that such Lender’s
demand for payment of such costs hereunder is not inconsistent with its
treatment of other borrowers which, as a credit matter, are substantially
similar to the Borrower and which are subject to similar provisions, submitted
to the Borrower and the Designated Agent by such Lender, shall be conclusive and
binding for all purposes hereof, absent manifest error. Notwithstanding the
foregoing, the Borrower shall not be required to pay any amount under this
Section 2.11 relating to (i) costs that are Excluded Taxes or are subject to
indemnification under Section 2.14 or (ii) reserve requirements that are
included in the Eurocurrency Rate Reserve Percentage.
(b)    If, after the date hereof, either (i) the introduction of or change in or
in the interpretation of any law or regulation or (ii) the compliance by any
Lender with any hereafter promulgated guideline or request from any central bank
or other governmental authority, including, without limitation, any agency of
the European Union or similar monetary or multinational authority (whether or
not having the force of law), affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any entity
controlling such Lender and the amount of such capital or liquidity is
materially increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then such Lender shall so
notify the Borrower promptly after such Lender makes such determination and,
upon demand by such Lender (with a copy of such demand to the Designated Agent),
the Borrower shall pay to such Lender within five days from the date of such
demand, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such controlling entity in the light of
such circumstances, to the extent that such Lender reasonably determines in good
faith such increase in capital or liquidity to be material and allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate of such
Lender as to such amount

23

--------------------------------------------------------------------------------



in reasonable detail and stating the basis upon which such amount has been
calculated and certifying that such Lender’s method of allocating such increase
of capital is fair and reasonable and that such Lender’s demand for payment of
such increase of capital hereunder is not inconsistent with its treatment of
other borrowers which, as a credit matter, are substantially similar to the
Borrower and which are subject to similar provisions, submitted to the Borrower
and the Designated Agent by such Lender, shall be conclusive and binding for all
purposes hereof, absent manifest error.
(c)    The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Lender making demand for payment of any amount under this
Section 2.11 shall notify the Borrower not later than 12 months from the date
that such Lender should reasonably have known of such law, regulation, guideline
or request and the Borrower’s obligation to compensate such Lender for such
amount is contingent upon such Lender so notifying the Borrower; provided,
however, that any failure by such Lender to provide such notice shall not affect
the Borrower’s obligations under this Section 2.11 with respect to amounts
resulting from costs or increases of capital incurred after the date which
occurs 12 months immediately preceding the date on which such Lender notified
the Borrower of such law, regulation, guideline or request.
(d)    If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has theretofore been compensated by the Borrower
under this Section 2.11, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment. Amounts required to be paid by the Borrower
pursuant to this Section 2.11 shall be paid in addition to, and without
duplication of, any amounts required to be paid pursuant to Section 2.14.
(e)    For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be changes in law or regulation referred to
in paragraphs (a) and (b) of this Section, regardless of the date enacted,
adopted, promulgated or issued.
(f)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Maturity Date) of all
payment obligations of the Borrower in respect of Advances hereunder.
SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or

24

--------------------------------------------------------------------------------



any change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance denominated in Dollars, the Borrower, within five
Business Days of notice from the Designated Agent or, if permitted by law, on
and as of the last day of the then-existing Interest Period for such
Eurocurrency Rate Advance, Converts it into a Base Rate Advance.
SECTION 2.13 Payments and Computations. (a)  The Borrower shall make each
payment hereunder (and under the Notes, if any), irrespective of any right of
set-off or counterclaim, except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency, not
later than 11:00 A.M. (New York City time) on the day when due, in Dollars to
the Designated Agent at the Designated Agent’s Account in same day funds. The
Borrower shall make each payment hereunder, irrespective of any right of set-off
or counterclaim, with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than
9:00 A.M. (at the Payment Office for such Committed Currency) on the day when
due, in such Committed Currency to the Designated Agent, by deposit of such
funds to the Designated Agent’s Account in same day funds. The Designated Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal or interest or fees ratably (other than amounts payable
pursuant to Sections 2.07, 2.11, 2.14, 8.04 and 8.08) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of the extension of the Scheduled Termination Date
pursuant to Section 2.20, and upon the Designated Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Extension Date, the Designated
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 8.07(d), from
and after the effective date specified in such Assignment and Acceptance, the
Designated Agent shall make all payments hereunder and under the Notes, if any,
issued in connection therewith in respect of the interest assigned thereby to
the Lender assignee thereunder, and the parties to such

25

--------------------------------------------------------------------------------



Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b)    All computations of interest based on clause (a) of the definition of
“Base Rate” shall be made by the Designated Agent on the basis of a year of 365
or 366 days, as the case may be, and all computations of interest based on the
Eurocurrency Rate or the Federal Funds Rate and of fees shall be made by the
Designated Agent, and all computations of additional interest pursuant to
Section 2.07 shall be made by a Lender, on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable. Each determination by the Designated Agent (or, in the case of Section
2.07, by a Lender) of an interest rate hereunder shall be conclusive and binding
for all purposes hereof, absent manifest error.
(c)    Whenever any payment hereunder or under the Notes, if any, shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.
(d)    Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, but shall not be required to, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Designated Agent,
each Lender shall repay to the Designated Agent, forthwith on demand, such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Designated Agent, at (i) the Federal Funds Rate
in the case of Advances denominated in Dollars or (ii) the cost of funds
incurred by the Designated Agent in respect of such amount in the case of
Advances denominated in Committed Currencies.
SECTION 2.14 Taxes. (a)  Subject to Section 2.14(f) below, any and all payments
by the Borrower hereunder or under the Notes, if any, shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and the Designated Agent, taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed on its income, and franchise taxes imposed on it, by the jurisdiction
under the laws of which such Lender or the Designated Agent, as the case may be,
is organized or any political subdivision thereof, (ii) in the case of each
Lender, taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with

26

--------------------------------------------------------------------------------



respect thereto, imposed on its income, and franchise taxes imposed on it by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof or by any other jurisdiction in which such Lender or the
Designated Agent, as the case may be, is doing business that is unrelated to
this Agreement, (iii) in the case of a Lender, U.S. federal withholding taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in this Agreement, an Advance or a Commitment pursuant to
a law in effect on the date on which (A) such Lender acquires such interest in
this Agreement, Advance or Commitment, or (B) such Lender changes its lending
office, except in each case to the extent that, pursuant to this Section 2.14,
amounts with respect to such taxes, levies, imposts, deductions charges or
withholding, and all liabilities with respect thereto, were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, and (iv) in the
case of each Lender and the Designated Agent or other recipient of payments
hereunder, any United States withholding taxes imposed under FATCA (all such
excluded taxes, levies, imposts, deductions, charges and liabilities being
referred to as “Excluded Taxes”, and all taxes levies, imposts, deductions,
charges, withholdings and liabilities that are not Excluded Taxes being referred
to as “Taxes”). Subject to Section 2.14(f) below, if the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Designated Agent, as the case may be, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions of Taxes (including deductions of Taxes applicable to additional sums
payable under this Section 2.14) such Lender or the Designated Agent, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).
(c)    (i) Subject to Section 2.14(f), the Borrower will indemnify each Lender
and the Designated Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Lender or the Designated
Agent, as the case may be, and any liability (including penalties (to the extent
not imposed as a result of such Lender’s or the Designated Agent’s gross
negligence or willful misconduct), interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Designated Agent, as the case may be, makes written
demand therefor.
(ii)    Each Lender will severally indemnify the Designated Agent, within 10
days after demand therefor, for (A) any Taxes attributable to such Lender (but

27

--------------------------------------------------------------------------------



only to the extent that the Borrower has not already indemnified the Designated
Agent for such Taxes and without limiting the obligation of the Borrower to do
so), (B) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(e) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes that are attributable to such Lender, in
each case, that are payable or paid by the Designated Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant governmental authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Designated Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Designated
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise payable by the Designated Agent to the Lender
from any other source against any amount due to the Designated Agent under this
Section 2.14(c)(ii).
(d)    Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.
(e)    (i) Each Lender that is created or organized under the laws of the United
States or a political subdivision thereof shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement, and each such Lender that is not a party hereto on the date hereof
shall deliver to the Borrower and the Designated Agent on or prior to the date
on which such Lender becomes a Lender hereunder pursuant to Section 2.20 or
8.07, as the case may be, two true, accurate and complete original signed copies
of IRS Form W-9 for purposes of certifying that such Lender is exempt from
United States backup withholding tax on payments pursuant to this Agreement.
Each Lender that is not created or organized under the laws of the United States
or a political subdivision thereof shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement, and each such Lender that is not a party hereto on the date hereof
shall deliver to the Borrower and the Designated Agent on or prior to the date
on which such Lender becomes a Lender hereunder pursuant to Section 2.20 or
8.07, as the case may be, two true, accurate and complete original signed copies
of (A) IRS Form W-8BEN (or any successor or substitute form or forms required
under the Code or the applicable regulations promulgated thereunder), (B) IRS
Form W-8ECI (or any successor or substitute form or forms required under the
Code or the applicable regulations promulgated thereunder) or (C) IRS Form
W-8IMY (or any successor or substitute form or forms required under the Code or
the applicable regulations promulgated thereunder) accompanied by IRS Form W-9,
IRS Form W-8BEN or IRS Form W-8ECI, as appropriate, in each case for purposes of
certifying that such Lender is exempt from United States withholding tax on
payments pursuant to this Agreement. As applicable, each Lender further agrees
to deliver to the Borrower and the Designated Agent from time to time, as
reasonably requested by the Borrower or the Designated Agent, and in any case
before or promptly upon the occurrence of any events requiring a change in the
most recent form previously delivered pursuant to this Section 2.14(e), a true,
accurate

28

--------------------------------------------------------------------------------



and complete original signed copy of (D) IRS Form W-9 (or any successor or
substitute form or forms required under the Code or the applicable regulations
promulgated thereunder), (E) IRS Form W-8BEN (or any successor or substitute
form or forms required under the Code or the applicable regulations promulgated
thereunder), (F) within 15 days prior to every third anniversary of the date of
delivery of the initial IRS Form W-8ECI by such Lender (or more often if
required by law) on which this Agreement is still in effect, IRS Form W-8ECI (or
any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder) or (G) IRS Form W-8IMY(or any
successor or substitute form or forms required under the Code or the applicable
regulations promulgated thereunder) accompanied by IRS Form W-9, IRS Form W-8BEN
or IRS Form W-8ECI, as appropriate, in each case for purposes of certifying that
such Lender is exempt from United States withholding tax on payments pursuant to
this Agreement. If any form or document referred to in this Section 2.14(e)(i)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by IRS Forms
W-9, W-8BEN, W-8ECI or W-8IMY, that any Lender reasonably considers to be
confidential, such Lender promptly shall give notice thereof to the Borrower and
the Designated Agent and shall not be obligated to include in such form or
document such confidential information; provided that such Lender certifies to
the Borrower that the failure to disclose such confidential information does not
increase the obligations of the Borrower under this Section 2.14.
(ii)     If a payment made to a Lender under this Agreement would be subject to
United States withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Designated Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(f)    Notwithstanding any other provision of this Section 2.14 to the contrary,
for any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to any payments under this
Section 2.14 with respect to United States withholding taxes; provided, however,
that should a Lender become subject to United States withholding taxes because
of its failure to deliver a form required hereunder, the

29

--------------------------------------------------------------------------------



Borrower shall take such steps as such Lender shall reasonably request to assist
such Lender to recover such United States withholding taxes.
(g)    Without affecting its rights under this Section 2.14 or any other
provision of this Agreement, each Lender agrees that if any Taxes or Other Taxes
are imposed and required by law to be paid or to be withheld from any amount
payable to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.
(h)    Each Lender agrees with the Borrower that it will take all reasonable
actions by all usual means (i) to secure and maintain the benefit of all
benefits available to it under the provisions of any applicable double tax
treaty concluded by the United States to which such Lender may be entitled by
reason of the location of such Lender’s Applicable Lending Office or its place
of incorporation or its status as an enterprise of any jurisdiction having any
such applicable double tax treaty, if such benefit would reduce the amount
payable by the Borrower in accordance with this Section 2.14, and (ii) otherwise
to cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.
(i)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(i) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

30

--------------------------------------------------------------------------------



(j)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.
SECTION 2.15 Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Advances made by it (other than pursuant to Section
2.07, 2.11, 2.14, 8.04 or 8.08) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
SECTION 2.16 Mandatory Assignment by a Lender; Mitigation. If any Lender (a)
requests from the Borrower either payment of additional interest on Eurocurrency
Rate Advances pursuant to Section 2.07, or reimbursement for increased costs
pursuant to Section 2.11, or payment of or reimbursement for Taxes pursuant to
Section 2.14, or if any Lender notifies the Designated Agent that it is unlawful
for such Lender or its Eurocurrency Lending Office to perform its obligations
hereunder pursuant to Section 2.12, (b) has failed to consent to a proposed
amendment, waiver or consent that under Section 8.01 requires the consent of all
the Lenders (or all the affected Lenders) and with respect to which the Majority
Lenders shall have granted their consent so long as at the time no Event of
Default shall have occurred and be continuing or (c) is a Defaulting Lender, (i)
in the case of clause (a), such Lender will, upon three Business Days’ notice by
the Borrower to such Lender and the Designated Agent, to the extent not
inconsistent with such Lender’s internal policies and applicable legal and
regulatory restrictions, use reasonable efforts to make, fund or maintain its
Eurocurrency Rate Advances through another office of such Lender if (A) as a
result thereof, the additional amounts required to be paid pursuant to Section
2.07, 2.11 or 2.14, as applicable, in respect of such Eurocurrency Rate Advances
would be materially reduced or the provisions of Section 2.12 would not apply to
such Lender, as applicable, and (B) as determined by such Lender in good faith
but in its sole discretion, the making or maintaining of such Eurocurrency Rate
Advances through such other office would not

31

--------------------------------------------------------------------------------



otherwise materially and adversely affect such Eurocurrency Rate Advances or
such Lender and (ii) in case of clauses (a), (b) and (c), unless such Lender has
theretofore taken steps to remove or cure, and has removed or cured, the
conditions creating such obligation to pay such additional amounts or the
circumstances described in Section 2.12 or has consented to the amendment,
waiver or consent specified in clause (b), or is no longer a Defaulting Lender,
the Borrower may designate an Eligible Assignee to purchase for cash (pursuant
to an Assignment and Acceptance) all, but not less than all, of the Advances
then owing to such Lender and to acquire and assume all, but not less than all,
of such Lender’s rights and obligations hereunder, without recourse to or
warranty by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of each such Advance then owing to such Lender plus
any accrued but unpaid interest thereon and any accrued but unpaid fees owing
thereto and, in addition, (A) all additional cost reimbursements, expense
reimbursements and indemnities, if any, owing in respect of such Lender’s
Commitment hereunder, and all other accrued and unpaid amounts owing to such
Lender hereunder, at such time shall be paid to such Lender and (B) if such
Eligible Assignee is not otherwise a Lender at such time, any applicable
processing and recordation fee under Section 8.07(a) for such assignment shall
have been paid; provided that, in the case of any assignment resulting from the
circumstances specified in clause (b), the Eligible Assignee shall have
consented to the applicable amendment, waiver or consent and, as a result of
such assignment and any contemporaneous assignments, the applicable amendment,
waiver or consent can be effected.
SECTION 2.17 Evidence of Debt. (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder. The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Designated Agent) to the effect that a promissory note or other evidence of
indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender a promissory note or other evidence of indebtedness, in
form and substance reasonably satisfactory to the Borrower and such Lender
(each, a “Note”), payable to the order of such Lender in a principal amount
equal to the Commitment of such Lender; provided, however, that the execution
and delivery of such promissory note or other evidence of indebtedness shall not
be a condition precedent to the making of any Advance under this Agreement.
(b)    The Register maintained by the Designated Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances and currencies
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by the Designated Agent, (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iv) the

32

--------------------------------------------------------------------------------



amount of any sum received by the Designated Agent from the Borrower hereunder
and each Lender’s share thereof.
(c)    Entries made in good faith by the Designated Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
SECTION 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its subsidiaries. Notwithstanding the foregoing
provisions of this Section 2.18, the Borrower will not use the proceeds of any
Advance to purchase the capital stock of any corporation in a transaction, or as
part of a series of transactions, (i) the purpose of which is, at the time of
any such purchase, to acquire control of such corporation or (ii) the result of
which is the ownership by the Borrower and its Subsidiaries of 10% or more of
the capital stock of such corporation, in either case if the board of directors
of such corporation has publicly announced its opposition to such transaction.
SECTION 2.19 [Intentionally Omitted.]
SECTION 2.20 Extension of Scheduled Termination Date. (a)  At least 45 days but
not more than 60 days prior to the Scheduled Termination Date, the Borrower, by
written notice to the Designated Agent, may request an extension of the
Scheduled Termination Date for an additional 364-day period from its then
scheduled date. The Designated Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
30 days prior to such Scheduled Termination Date, notify the Borrower and the
Designated Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Designated Agent and the
Borrower in writing of its consent to any such request for extension of the
Scheduled Termination Date at least 30 days prior to such Scheduled Termination
Date, such Lender shall be deemed to be a Declining Lender with respect to such
request. The Designated Agent shall notify the Borrower not later than 25 days
prior to such Scheduled Termination Date of the decision of the Lenders
regarding the Borrower’s request for an extension of the Scheduled Termination
Date.
(b)    If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Scheduled Termination
Date in effect at such time shall, effective as of the Scheduled Termination
Date theretofore in effect (the “Extension Date”), be extended for an additional
364-day period; provided that (i) on such Extension Date, no Event of Default,
or event that with the giving of notice or passage of time or both would
constitute an Event of Default, shall have

33

--------------------------------------------------------------------------------



occurred and be continuing, or would occur as a consequence thereof, (ii) the
representations and warranties contained in Section 4.02 shall be correct on and
as of such Extension Date, before and after giving effect to extension of the
Scheduled Termination Date, and (iii) on or prior to such Extension Date, the
Borrower shall not have exercised the Term-Out Option. If fewer than all of the
Lenders consent in writing to any such request in accordance with subsection (a)
of this Section 2.20, subject to the Borrower’s satisfaction of the conditions
set forth in clauses (i) through (iii) above, the Scheduled Termination Date
shall, effective as of the applicable Extension Date, be extended as to those
Lenders that so consented (each, an “Extending Lender”) but shall not be
extended as to any other Lender (each, a “Declining Lender”). To the extent that
the Commitment of any Declining Lender is not assumed in accordance with
subsection (c) of this Section 2.20 on or prior to the applicable Extension
Date, the Commitment of such Declining Lender shall automatically terminate in
whole on such Extension Date without any further notice or other action by the
Borrower, such Lender or any other Person, and any outstanding Advances due to
such Declining Lender shall be paid in full on such Extension Date (and on such
Extension Date the Borrower shall also make such other prepayments of Advances
as shall be required in order that, after giving effect thereto and to the
termination of the Commitments of, and all payments to, the Declining Lenders
pursuant to this sentence, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding and (B) the Equivalent in
Dollars of the aggregate principal amount of all Advances denominated in
Committed Currencies then outstanding will not exceed the aggregate
Commitments); provided that such Declining Lender’s rights under Sections 2.11,
2.14, 8.04 and 8.08, and its obligations under Section 7.05, shall survive the
Termination Date for such Lender as to matters occurring prior to such date. It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Scheduled Termination Date.
(c)    If there are any Declining Lenders, the Borrower may arrange for one or
more Extending Lenders or other Eligible Assignees that will agree to the
extension of the Scheduled Termination Date to assume, effective as of the
Extension Date, any Declining Lender’s Commitment and all of the obligations of
such Declining Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Declining Lender (each Eligible Assignee
that accepts an offer to assume a Declining Lender’s Commitment in accordance
with this Section 2.20(c), an “Assuming Lender”); provided, however, that the
amount of the Commitment of any such Assuming Lender as a result of such
substitution shall in no event be less than $25,000,000 unless the amount of the
Commitment of such Declining Lender is less than $25,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; provided further that:
(i)    any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;

34

--------------------------------------------------------------------------------



(ii)    all additional cost reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and
(iii)    with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;
provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
8.04 and 8.08, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to the applicable Extension Date, (A) each Assuming
Lender, if any, shall have delivered to the Borrower and the Designated Agent an
assumption agreement, in form and substance satisfactory to the Borrower and the
Designated Agent (an “Assumption Agreement”), duly executed by such Assuming
Lender, such Declining Lender, the Borrower and the Designated Agent and (B) any
such Extending Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the Designated Agent as to the increase in the amount of its
Commitment. Each Declining Lender being replaced pursuant to this Section 2.20
shall deliver to the Designated Agent on or before the applicable Extension Date
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) above, each such
Extending Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Declining Lender under this Agreement and shall be a Lender
for all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Declining Lender
hereunder shall, by the provisions hereof, be released and discharged.
(d)    If all of the Extending and Assuming Lenders (after giving effect to any
assignments and assumptions pursuant to subsection (c) of this Section 2.20)
consent in writing to a requested extension (whether by written consent pursuant
to subsection (a) of this Section 2.20, by execution and delivery of an
Assumption Agreement or otherwise) not later than one Business Day prior to such
Extension Date, the Designated Agent shall so notify the Borrower, and, so long
as (i) no Event of Default, or event that with the giving of notice or passage
of time or both would constitute an Event of Default, shall have occurred and be
continuing as of such Extension Date, or would occur as a consequence thereof,
(ii) the representations and warranties contained in Section 4.02 shall be
correct on and as of such Extension Date, before and after giving effect to
extension of the Scheduled Termination Date, and (iii) the Borrower shall not
have exercised the Term-Out Option, the Scheduled Termination Date then in
effect shall be extended for the additional 364-day period, as described in
subsection (a) of this Section 2.20, and all references in this Agreement, and
in the Notes, if any, to the “Scheduled Termination Date” shall, with respect to
each Extending Lender and each Assuming Lender for such Extension Date, refer to
the Scheduled Termination Date as so extended. Promptly following each Extension
Date, the Designated Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the Scheduled Termination
Date in effect

35

--------------------------------------------------------------------------------



immediately prior thereto and shall thereupon record in the Register the
relevant information with respect to each such Extending Lender and each such
Assuming Lender.
SECTION 2.21 Defaulting Lenders. (a)  Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:
(i)    no commitment fee shall accrue or at any time be payable for such period
on the unused amount of the Commitment of any Defaulting Lender pursuant to
Section 2.03(a); and
(ii)    the Commitment and outstanding Advances of each Defaulting Lender shall
be disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.
(b)    Any amount payable to a Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (v)
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.
(c)    In the event that the Designated Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then (i) such Lender shall cease to be a Defaulting
Lender for all

36

--------------------------------------------------------------------------------



purposes hereof and (ii) such Lender shall purchase at par such of the Advances
of the other Lenders as the Designated Agent shall determine to be necessary in
order for the Lenders to hold such Advances ratably in accordance with their
Commitments.
(d)    No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this
Section are in addition to other rights and remedies that the Borrower, the
Designated Agent or any Non-Defaulting Lender may have against such Defaulting
Lender.
SECTION 2.22 Term-Out Option. The Borrower may, by irrevocable written notice to
the Designated Agent given not fewer than 15 days prior to the Scheduled
Termination Date, elect (such election, the “Term-Out Option”), effective as of
the Scheduled Termination Date (the “Term-Out Date”), to extend the Maturity
Date for all or a portion of the Advances outstanding on such date to the first
anniversary of the Scheduled Termination Date; provided that such extension of
the Maturity Date shall become effective only if, on the Term-Out Date, (a) no
Event of Default, or event that with the giving of notice or passage of time or
both would constitute an Event of Default, shall have occurred and be
continuing, or would occur as consequence of the exercise of the Term-Out
Option, (b) the representations and warranties contained in Section 4.02 shall
be correct on and as of the Term-Out Date, before and after giving effect to the
Term-Out Option, and (c) the Borrower shall pay the term-out fee to the
Designated Agent for the account of each Lender pursuant to Section 2.03(b). In
the event the Maturity Date shall be so extended, (i) all Advances that are
subject to such extension and outstanding on the Scheduled Termination Date
shall continue to constitute Advances following such date, (ii) all Advances
that are not subject to such extension but are outstanding on the Scheduled
Termination Date shall be repaid on such date, (iii) the Commitments will
terminate and the commitment fee shall cease to accrue, in each case on the
Scheduled Termination Date, and (iv) the Borrower may not borrow or reborrow any
additional Advances on or after such date.
ARTICLE III
CONDITIONS OF LENDING
SECTION 3.01 Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 8.01:
(a)    the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;

37

--------------------------------------------------------------------------------



(b)    the Designated Agent shall have received on or before the Effective Date
the following, each dated as of the Effective Date: (i) certified copies of the
resolutions of the Board of Directors of the Borrower or the Executive Committee
of such Board authorizing the execution and delivery of this Agreement and the
other documents related hereto; (ii) a certificate of the Secretary or an
Assistant Secretary of the Borrower certifying the name and true signature of
the officer of the Borrower executing this Agreement on its behalf; and (iii) an
opinion or opinions of counsel for the Borrower (which may be in-house counsel,
external counsel or a combination of the two), substantially to the effect set
forth in Exhibit C hereto;
(c)    any consents or approvals of governmental or regulatory authorities, and
any consents or approvals of third parties required under material agreements of
the Borrower, that in either case are necessary in connection with this
Agreement or the consummation of the transactions contemplated hereby shall have
been obtained and shall remain in effect;
(d)    there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, since September 29, 2012, except as disclosed in
reports filed by the Borrower and its Subsidiaries, if any, during the period
from September 29, 2012, to the date hereof pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended, copies of which have been furnished
to the Lenders prior to the date hereof;
(e)    all of the representations and warranties contained in Section 4.01 shall
be correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date); and
(f)    no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or event
that with the giving of notice or passage of time or both would constitute an
Event of Default.
SECTION 3.02 Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):
(a)    the representations and warranties contained in Section 4.01 (other than
Section 4.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date, in which case such

38

--------------------------------------------------------------------------------



representations and warranties shall have been correct in all material respects
on and as of such earlier date); and
(b)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.
SECTION 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Borrower of the occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as of the Effective Date and from time to time
thereafter as required under this Agreement as follows:
(a)    The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Borrower, Disney and
ABC are duly qualified and in good standing as foreign corporations authorized
to do business in each jurisdiction (other than the respective jurisdictions of
their incorporation) in which the nature of their respective activities or the
character of the properties they own or lease make such qualification necessary
and in which the failure so to qualify would have a material adverse effect on
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole.
(b)    The execution, delivery and performance by the Borrower of this Agreement
and each of the Notes, if any, delivered hereunder are within the Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) the Borrower’s certificate of incorporation or by-laws
or (ii) any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any material contractual restriction binding on or
affecting the Borrower, Disney or ABC; no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any; and this Agreement is and
each of the Notes, when delivered hereunder, will be the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with their respective terms, subject to applicable bankruptcy,
reorganization, insolvency,

39

--------------------------------------------------------------------------------



moratorium or similar laws affecting creditors’ rights generally and general
principles of equity.
(c)    The Borrower’s most recent annual report on Form 10-K, containing the
consolidated balance sheet of the Borrower and its Subsidiaries, and the related
consolidated statements of income and of cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to each Lender pursuant to
Section 5.01(e)(ii) or as otherwise furnished to the Lenders (including by
posting on the website of the SEC at http://www.sec.gov), fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at the
date of such balance sheet and the consolidated results of operations of the
Borrower and its Subsidiaries for the fiscal year ended on such date, all in
accordance with generally accepted accounting principles consistently applied.
(d)    There is no pending or, to the Borrower’s knowledge, threatened claim,
action or proceeding affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole,
or which could reasonably be expected to affect the legality, validity or
enforceability of this Agreement; and to the Borrower’s knowledge, the Borrower
and each of its Subsidiaries have complied, and are in compliance, with all
applicable laws, rules, regulations, permits, orders, consent decrees and
judgments, except for any such matters which have not had, and would not
reasonably be expected to have, a material adverse effect on the financial
condition or operations of the Borrower and its Subsidiaries, taken as a whole.
(e)    The Borrower and the ERISA Affiliates have not incurred and are not
reasonably expected to incur any material liability in connection with their
Single Employer Plans or Multiple Employer Plans, other than ordinary
liabilities for benefits; neither the Borrower nor any ERISA Affiliate has
incurred or is reasonably expected to incur any material withdrawal liability
(as defined in Part I of Subtitle E of Title IV of ERISA) to any Multiemployer
Plan; and no Multiemployer Plan of the Borrower or any ERISA Affiliate is
reasonably expected to be in reorganization or to be terminated, within the
meaning of Title IV of ERISA.
SECTION 4.02 Additional Representations and Warranties of the Borrower as of
Each Extension Date and the Term-Out Date. The Borrower represents and warrants
on each Extension Date and the Term-Out Date (and at no other time) that, as of
each such date, the following statements shall be true:
(a)    there has been no material adverse change in the business, financial
condition or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since the date of the audited financial statements of the Borrower
and its Subsidiaries most recently delivered to the Lenders pursuant to Section
5.01(e)(ii) prior to the applicable Extension Date or the Term-Out Date, as the
case may be (except as disclosed in periodic or other reports filed by the
Borrower and its Subsidiaries pursuant to Section 13 of the Securities Exchange
Act of 1934, as amended, during the period from the date of the then most
recently delivered audited financial statements of the

40

--------------------------------------------------------------------------------



Borrower and its Subsidiaries pursuant to Section 5.01(e)(ii) to the date of the
notice of the Borrower’s request for an extension of the Scheduled Termination
Date related to such Extension Date pursuant to Section 2.20 or exercise of the
Term-Out Option pursuant to Section 2.22, as the case may be); and
(b)    the representations and warranties contained in Section 4.01 are correct
in all material respects on and as of such date, as though made on and as of
such date (except to the extent that such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date).
ARTICLE V
COVENANTS OF THE BORROWER
SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:
(a)    Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
permits, orders, consent decrees and judgments binding on the Borrower and its
Subsidiaries, including ERISA and the Patriot Act, the failure with which to
comply would have a material adverse effect on the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole.
(b)    Payment of Taxes, etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, if
the failure to pay and discharge would have a material adverse effect on the
financial condition or operations of the Borrower and its Subsidiaries, taken as
a whole, (i) all taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims which, if unpaid, would
by law become a Lien upon its property; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.
(c)    Preservation of Corporate Existence, etc. Subject to Section 5.02(a),
preserve and maintain, and cause each of Disney and ABC to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that none of the Borrower, Disney or ABC shall be
required to preserve any right or franchise if the loss thereof would not have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole; and provided further,
however, that neither Disney nor ABC shall be required to preserve its corporate
existence if the loss thereof would not have a material adverse effect on the
business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole.

41

--------------------------------------------------------------------------------



(d)    Maintenance of Interest Coverage Ratio. Maintain as of the last day of
each fiscal quarter of the Borrower, commencing with the first fiscal quarter of
the Borrower following the Effective Date, the ratio of (i) Consolidated EBITDA
for the Measurement Period ending on such day to (ii) Consolidated Interest
Expense for the Measurement Period ending on such day of not less than 3.00 to
1.00.
(e)    Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders:
(i)    as soon as available and in any event within 50 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a copy of
the Borrower’s quarterly report to shareholders on Form 10-Q as filed with the
Securities and Exchange Commission (the “SEC”), in each case containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and consolidated statements of income and of cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, and a certificate
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller (A) stating that
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, has occurred and is continuing and
(B) containing a schedule which shall set forth the computations used by the
Borrower in determining compliance with the covenant contained in
Section 5.01(d); provided that the quarterly report on Form 10-Q required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;
(ii)    as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, a copy of the Borrower’s annual report to
shareholders on Form 10-K as filed with the SEC, containing consolidated
financial statements of the Borrower and its Subsidiaries for such year and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing and (B) containing a schedule which sets forth the computations
used by the Borrower in determining compliance with the covenant contained in
Section 5.01(d); provided that the annual report on Form 10-K required to be
delivered pursuant to this paragraph shall be deemed to be delivered if such
report shall have been posted and shall be available on the website of the SEC
at http://www.sec.gov;
(iii)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of an Event of Default, and each event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of any Responsible Officer setting forth details of such
Event

42

--------------------------------------------------------------------------------



of Default or event continuing on the date of such statement, and the action
which the Borrower has taken and proposes to take with respect thereto;
(iv)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting the Borrower or any of its
Subsidiaries of the type described in Section 4.01(d);
(v)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, written notice of any pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any of their respective
properties which could reasonably be expected to materially and adversely affect
the financial condition or operations of the Borrower and its Subsidiaries,
taken as a whole;
(vi)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, a statement
of any of the Borrower’s Chairman of the Board of Directors, President, Chief
Financial Officer, Treasurer, Assistant Treasurer or Controller describing such
ERISA Event and the action, if any, which the Borrower has taken and proposes to
take with respect thereto;
(vii)    promptly after a Responsible Officer of the Borrower obtains actual
knowledge of receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, (B) the reorganization or termination, within
the meaning of Title IV of ERISA, of any Multiemployer Plan, which
reorganization or termination could reasonably be expected to materially and
adversely affect the financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole, or (C) the amount of liability incurred, or
which may be incurred, by the Borrower or any ERISA Affiliate in connection with
any event described in subclause (vii)(A) or (vii)(B) above; and
(viii)    such other material information reasonably related to any Lender’s
credit analysis of the Borrower or any of its Subsidiaries as any Lender through
the Designated Agent may from time to time reasonably request.
SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not, without
the written consent of the Majority Lenders:

43

--------------------------------------------------------------------------------



(a)    Mergers, etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole (whether now owned or hereafter acquired), to,
any Person, or permit any of its Subsidiaries to do so, unless (i) immediately
after giving effect to such proposed transaction, no Event of Default or event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (ii) in the case of any such merger to which
the Borrower is a party, the Borrower is the surviving corporation.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance, or any fee or other amount payable under this Agreement, in each case
within three Business Days after such interest, fee or other amount becomes due
and payable; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) delivered in writing and identified as
delivered in connection with this Agreement shall prove to have been incorrect
in any material respect when made; or
(c)    The Borrower shall fail to perform or observe any covenant contained in
Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or
(d)    The Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
the failure to perform or observe such other term, covenant or agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Designated Agent or the Majority Lenders; or
(e)    The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt of the Borrower or such Subsidiary which
is outstanding in a principal amount of at least $250,000,000 in the aggregate
(but excluding Debt arising hereunder) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure (i) shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
and (ii) shall not have been cured or waived; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Debt and shall continue after the applicable grace period, if any, specified in
such agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such

44

--------------------------------------------------------------------------------



Debt shall be declared to be due and payable, or required to be prepaid (other
than by a regularly scheduled required prepayment), redeemed, purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Debt shall be
required to be made, in each case prior to the stated maturity thereof; or
(f)    The Borrower or any Material Subsidiary shall generally not pay its Debts
as such Debts become due, or shall admit in writing its inability to pay its
Debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any Material Subsidiary seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for substantially all of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
Material Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or
(g)    Any money judgment, writ or warrant of attachment or similar process
against the Borrower, any Material Subsidiary or any of their respective assets
involving in any case an amount in excess of $250,000,000 (exclusive of any
amount covered by a nationally recognized financially sound insurer that has
received notice of the claim to which such money judgment, writ or warrant of
attachment or similar process relates and has not denied coverage or otherwise
denied liability in respect thereof) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of 30 days or, in any case, within
five days of any pending sale or disposition of any asset pursuant to any such
process;
then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrower, (A)
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate and/or (B) declare the Advances,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, (A)
the obligation of each Lender to make Advances shall automatically be terminated
and (B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower.

45

--------------------------------------------------------------------------------



ARTICLE VII
THE DESIGNATED AGENT
SECTION 7.01 Authorization and Action. (a)  Each Lender hereby appoints and
authorizes the Designated Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Designated
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action which exposes the Designated Agent to personal liability or which is
contrary to this Agreement or applicable law. The Designated Agent agrees to
give to each Lender prompt notice of each notice given to it by the Borrower
pursuant to the terms of this Agreement.
(b)    The Designated Agent may perform any of its duties and exercise its
rights and powers hereunder through any of its Affiliates. Notwithstanding
anything herein to the contrary, the exculpatory provisions of this Article VII
and the provisions of Sections 8.04 and 8.08 shall apply to any such Affiliate
of the Designated Agent and the Designated Agent shall remain responsible for
the performance of such duties.
(c)    The Syndication Agent, the Co-Documentation Agents and the Arrangers
named on the cover of this Agreement shall have no duties under this Agreement
other than those afforded to them in their capacities as Lenders, and each
Lender hereby acknowledges that the Syndication Agent, the Co-Documentation
Agents and the Arrangers have no liability under this Agreement other than those
assumed by them in their capacities as Lenders.
SECTION 7.02 Designated Agent’s Reliance, etc. Neither the Designated Agent nor
any of its directors, officers, agents or employees shall be liable to any
Lender for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct. Without limitation of the generality of the foregoing, the
Designated Agent: (i) may treat the Lender which made any Advance as the holder
of the Debt resulting therefrom until the Designated Agent receives and accepts
an Assumption Agreement entered into by an Assuming Lender as provided in
Section 2.20, as the case may be, or an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 8.07; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made

46

--------------------------------------------------------------------------------



in or in connection with this Agreement; (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Borrower or to
inspect the property (including the books and records) of the Borrower; (v)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be received by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties.
SECTION 7.03 The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity. The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with the Borrower,
any of its subsidiaries and any Person who may do business with or own
securities of the Borrower or any such subsidiary, all as if the Designated
Agent were not the Designated Agent and without any duty to account therefor to
the Lenders.
SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent or any other Lender
and based on the financial statements referred to in Section 4.01(c) and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Designated Agent or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement.
SECTION 7.05 Indemnification.  The Lenders severally agree to indemnify the
Designated Agent (to the extent not reimbursed by the Borrower but without
affecting the Borrower’s obligations with respect thereto), ratably according to
the respective principal amounts of Advances then owing to each of them (or, if
no Advances are at the time outstanding or if any Advances are then owing to
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Designated Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Designated Agent
under this Agreement; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Designated Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender

47

--------------------------------------------------------------------------------



agrees to reimburse the Designated Agent promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees) incurred
by the Designated Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal or bankruptcy proceedings or otherwise) of, or legal advice
in respect of rights or responsibilities under, this Agreement, to the extent
that the Designated Agent is not reimbursed for such expenses by the Borrower.
SECTION 7.06 Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right (with the consent of the Borrower unless an Event of Default has
occurred and is continuing) to appoint a successor Designated Agent. If no
successor Designated Agent shall have been so appointed by the Majority Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Designated Agent’s giving of notice of resignation, then the retiring Designated
Agent may, on behalf of the Lenders, appoint a successor Designated Agent. Any
successor Designated Agent appointed hereunder shall be a commercial bank
organized or licensed under the laws of the United States or of any State
thereof, or an Affiliate of any such commercial bank, having a combined capital
and surplus of at least $500,000,000. Upon the acceptance of any appointment as
Designated Agent hereunder by a successor Designated Agent, such successor
Designated Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Designated
Agent, and the retiring Designated Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Designated Agent’s
resignation hereunder as Designated Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Designated Agent under this Agreement.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01 Amendments, etc. (a)  No amendment or waiver of any provision of
this Agreement, or consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a) waive
any of the conditions specified in Section 3.01 or 3.02 without the written
consent of each Lender, (b) increase the Commitments of the Lenders or subject
the Lenders to any additional obligations without the written consent of each
affected Lender, (c) reduce the principal of, or interest on, the Advances or
the fees payable hereunder without the written consent of each affected Lender,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances (other than as provided in Section 2.20 or 2.22) or any fee without the
written consent of each affected Lender, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of Advances, or the
number of

48

--------------------------------------------------------------------------------



Lenders which shall be required for the Lenders or any of them to take any
action hereunder without the written consent of each Lender or (f) amend this
Section 8.01 or Section 2.21(a)(ii) without the written consent of each Lender
(it being understood that, for purposes of this proviso, “Lender” shall not
include the Borrower or any of its Affiliates, if a Lender, at the time of any
such amendment, waiver or consent); provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Designated Agent, in
addition to the Lenders required above to take such action, affect the rights or
duties of the Designated Agent under this Agreement or any Note.
SECTION 8.02 Notices, etc. (a)  All notices and other communications provided
for hereunder shall, except as otherwise expressly provided for herein, be in
writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower, at its address at:
The Walt Disney Company
500 South Buena Vista Stree
Burbank, California 91521    
Attention: Assistant Treasurer
Telecopier Number: (818) 563-1682;


with a copy to:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521-0523
Attention: Treasury Operations    
Telecopier Number: (818) 843-7921
Email: corp.cash.management.group@disney.com;


with a copy to:


The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Assistant General Counsel, Corporate Legal Department
Telecopier Number: (818) 560-2092;


if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto, in the Assumption Agreement or in the Assignment and Acceptance pursuant
to which it became a Lender, as the case may be; and if to the Designated Agent,
at its address at:


Citibank, N.A.
1615 Brett Road
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Telecopy Number: (212) 994-0961
Email: GLAgentOfficeOps@citi.com;

49

--------------------------------------------------------------------------------





with a copy to:
Citigroup Global Markets Inc.
390 Greenwich Street
New York, NY 10013
Attention: Robert F. Parr
Phone Number: (212) 816-8489
Telecopy Number: (646) 291-1781
Email: robert.f.parr@citi.com;


or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or (ii) shall be delivered to the
Designated Agent as specified in Section 8.02(b) or as otherwise specified to
the Borrower by the Designated Agent; and provided further that such materials
shall be deemed delivered to the Designated Agent to the extent posted and
available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VII shall not be effective until received by the Designated Agent. Delivery
by telecopier, electronic mail or other electronic means of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.
(b)    The Borrower agrees that the Designated Agent may make materials required
to be delivered pursuant to Section 5.01(e)(i) and (ii), as well as any other
written information, documents, instruments (other than the Notes) and other
material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on Debtdomain or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Designated Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Designated Agent or any of its Affiliates in
connection with the Platform.
(c)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably

50

--------------------------------------------------------------------------------



requested by any Lender, the Designated Agent shall deliver a copy of the
Communications to such Lender by e-mail or telecopier. Each Lender agrees (i) to
notify the Designated Agent in writing of such Lender’s e-mail addresses to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Designated Agent
has on record effective e-mail addresses for such Lender) and (ii) that any
Notice may be sent to such e-mail address.
SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
SECTION 8.04 Costs and Expenses. (a) The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent and each Lender, if any, in connection with
the enforcement (whether through legal proceedings or otherwise) of this
Agreement and the other instruments and documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a); provided, that any such costs and expenses
consisting of fees and expenses of counsel shall be limited to the actual,
reasonable and documented fees and expenses of one counsel for the Designated
Agent and no more than one additional counsel for the Lenders as a group
(together with (i) such local counsel, limited in each case to one such local
counsel for the Designated Agent and one such local counsel for the Lenders as a
group per jurisdiction, that may be reasonably required by the Designated Agent
or the Lenders and (ii) if any Lender shall have reasonably concluded (based
upon the advice of counsel) that its representation by counsel for the Lenders
creates a conflict of interest for such counsel, such separate counsel as such
Lender may reasonably require).
(b)    If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 8.04

51

--------------------------------------------------------------------------------



shall survive the making and repayment of the Advances and the termination of
this Agreement.
SECTION 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement. Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which such
Lender may have.
SECTION 8.06 Binding Effect. This Agreement shall become effective as specified
in Section 3.01 and, thereafter, shall be binding upon and inure to the benefit
of the Borrower, the Designated Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.
SECTION 8.07 Assignments and Participations. (a)  Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount (without duplication) of the Commitment and the
pro-rata share of outstanding Advances of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance) shall not be less than $5,000,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Designated Agent and the Borrower) or an
integral multiple of $500,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee and (iv) the parties to each such assignment
(other than the Borrower) shall execute and deliver to the Designated Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, provided that the
Designated Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been

52

--------------------------------------------------------------------------------



assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (y) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights (other than
any rights such Lender assignor may have under Sections 2.11, 2.14 and 8.08) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower of any of its
obligations under this Agreement or any instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(c), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Designated Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Designated Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Designated Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (vii) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(c)    The Designated Agent shall maintain a copy of each Assignment and
Acceptance and each Assumption Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Designated Agent and the Lenders may treat each Person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice to the
Designated Agent.

53

--------------------------------------------------------------------------------



(d)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
(e)    Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Advances owing to it and any Note issued to it hereunder); provided,
however, that (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Designated Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this Agreement or any Note before consenting to any action or failure to act by
the Borrower or any other party hereunder or under any Note, or before
exercising any rights it may have in respect thereof, unless such amendment,
modification, waiver, consent or exercise would (A) increase the amount of such
participant’s portion of such Lender’s Commitment, (B) reduce the principal
amount of or rate of interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement, or (C) postpone any date fixed for any
payment of principal of or interest on the Advances or any fee or other amounts
payable hereunder to which such participant would be entitled to receive a share
under such participation agreement. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Advances or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a participant’s interest in any
Commitments, Advances, Notes or its other obligations under this Agreement) to
any Person except to the extent that such disclosure is requested by such Person
and is necessary to establish that such Commitment, Advance, Note or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Designated Agent (in its capacity as Designated Agent) shall have
no responsibility for maintaining a Participant Register.

54

--------------------------------------------------------------------------------



(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender in accordance with the terms of Section 8.09.
(g)    No participation or assignment hereunder shall be made in violation of
the Securities Act of 1933, as amended from time to time, or any applicable
state securities laws, and each Lender hereby represents that it will make any
Advance for its own account in the ordinary course of its business and not with
a view to the public distribution or sale thereof.
(h)    Anything in this Agreement to the contrary notwithstanding, any Lender
may at any time assign or create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and any Note issued to it hereunder) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System (or any successor regulation thereto) and the applicable
operating circular of such Federal Reserve Bank.
SECTION 8.08 Indemnification.  The Borrower agrees to indemnify and hold
harmless the Designated Agent, each Lender and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding (whether or not an Indemnified Party is a party thereto) arising
out of, related to or in connection with the Commitments hereunder or the
Advances made hereunder or any transactions in connection herewith, including,
without limitation, any transaction in which any proceeds of the Advances are,
or are proposed to be, applied (collectively, the “Indemnified Matters”);
provided that the Borrower shall have no obligation to any Indemnified Party
under this Section 8.08 with respect to (i) matters for which such Indemnified
Party has been reimbursed by or on behalf of the Borrower pursuant to any other
provision of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that the Borrower shall
not, in assuming the defense of any Indemnified Party in any Indemnified Matter,
agree to any dismissal or settlement of such Indemnified Matter without the
prior written consent of such Indemnified Party, which consent shall not be
unreasonably withheld, if such dismissal or

55

--------------------------------------------------------------------------------



settlement (A) would require any admission or acknowledgment of culpability or
wrongdoing by such Indemnified Party or (B) would provide for any non-monetary
relief to any Person to be performed by such Indemnified Party. If the Borrower
so elects, it shall promptly assume the defense of such action, including the
employment of counsel (reasonably satisfactory to such Indemnified Party) and
payment of expenses. Such Indemnified Party shall have the right to employ its
or their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless (1) the employment of
such counsel shall have been authorized in writing by the Borrower in connection
with the defense of such action or (2) the Borrower shall not have properly
employed counsel reasonably satisfactory to such Indemnified Party to have
charge of the defense of such action, in which case such fees and expenses shall
be paid by the Borrower. If an Indemnified Party shall have reasonably concluded
(based upon the advice of counsel) that the representation by one counsel of
such Indemnified Party and the Borrower creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower). Anything in this
Section 8.08 to the contrary notwithstanding, the Borrower shall not be liable
for the fees and expenses of more than one counsel for any Indemnified Party in
any jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent. All obligations of the
Borrower under this Section 8.08 shall survive the making and repayment of the
Advances and the termination of this Agreement.
SECTION 8.09 Confidentiality. None of the Designated Agent or the Lenders may
disclose to any Person any confidential, proprietary or non-public information
of the Borrower furnished to the Designated Agent or the Lenders by the Borrower
or any of its Subsidiaries (such information being referred to collectively
herein as the “Borrower Information”), except that each of the Designated Agent
and each of the Lenders may disclose Borrower Information (i) to its and its
Affiliates’ employees, officers, directors, agents, auditors and advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Borrower Information and instructed
to keep such Borrower Information confidential on substantially the same terms
as provided herein), (ii) to the extent requested by any regulatory authority or
self-regulatory body, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.09, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis, other than as a result of a breach of this Section 8.09
by the Designated Agent or such Lender, or (B) is or becomes available to the
Designated Agent or such Lender on a non-confidential basis from a source other
than the Borrower, provided such source is not bound by a confidentiality
agreement or other legal or fiduciary obligations

56

--------------------------------------------------------------------------------



of secrecy with the Borrower with respect to the Borrower Information and (viii)
with the consent of the Borrower.
SECTION 8.10 Patriot Act. Each Lender and the Designated Agent hereby notifies
the Borrower that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow it to identify the Borrower in accordance with the
Patriot Act. The Borrower shall promptly provide such information upon request
by any Lender or the Designated Agent.
SECTION 8.11 Judgment. (a)  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.
(b)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(c)    The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Designated Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be) of any sum adjudged to be
due in such other currency, such Lender or the Designated Agent (as the case may
be) may, in accordance with normal banking procedures, purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated Agent (as the case may be) in the applicable Primary Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Designated Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to such Lender or the Designated Agent (as the case may be)
in the applicable Primary Currency, such Lender or the Designated Agent (as the
case may be) agrees to remit to the Borrower such excess.
SECTION 8.12 Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against the Borrower with respect to this Agreement or any
instrument or other documents delivered hereunder may be brought in any state or
Federal court in the Borough of Manhattan in the State of New York, and by
execution

57

--------------------------------------------------------------------------------



and delivery of this Agreement, the Borrower accepts, for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
final judgment rendered thereby in connection with this Agreement or any
instrument or other document delivered hereunder from which no appeal has been
taken or is available. The Borrower agrees to receive service of process in any
such proceeding in any such court at its office at 77 West 66th Street, 15th
Floor, New York, New York 10023, Attention: Kenneth E. Newman (or at such other
address in the Borough of Manhattan in the State of New York as the Borrower
shall notify the Designated Agent from time to time) and, if the Borrower ever
ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, or any other address in the State
of New York communicated by Corporation Service Company to the Designated Agent,
as its agent to receive on its behalf service of all process in any such
proceeding in any such court, such service being hereby acknowledged by the
Borrower to be effective and binding service in every respect.
SECTION 8.13 Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 8.01) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.
SECTION 8.14 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 8.15 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic means shall be effective as delivery of an original executed
counterpart of this Agreement. A full set of executed counterparts of this
Agreement shall be lodged with each of the Designated Agent and the Borrower.
Any Notes issued hereunder shall be delivered in original hard copy to the
Lender requesting such Note.
SECTION 8.16 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.

58

--------------------------------------------------------------------------------



SECTION 8.17 No Fiduciary Relationship. The Borrower, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Designated Agent, the Lenders and their Affiliates are acting pursuant to a
contractual relationship on an arm’s-length basis, and the parties hereto do not
intend that the Designated Agent, the Lenders or their Affiliates act or be
responsible as a fiduciary to the Borrower, its management, stockholders,
creditors or any other Person. Each of the Borrower, the Designated Agent, the
Lenders and their Affiliates expressly disclaims any fiduciary relationship and
agrees they are each responsible for making their own independent judgments with
respect to any transactions entered into between them.
SECTION 8.18 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Designated Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information with respect to the Borrower,
its subsidiaries or their securities. Each Lender represents to the Borrower and
the Designated Agent that (i) it has developed compliance procedures regarding
the use of such material non-public information and that it will handle such
material non-public information in accordance with such procedures and
applicable law, including Federal, state and foreign securities laws, and (ii)
it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.
[Remainder of Page Intentionally Left Blank]



59

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.


THE WALT DISNEY COMPANY,
by
 
/s/ Christine M. McCarthy
 
Name: Christine M. McCarthy
 
Title: Executive Vice President, Corporate Real Estate, Sourcing, Alliances and
Treasurer




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------





CITIBANK, N.A., individually and as Designated Agent,
by
 
/s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------




LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


JPMorgan Chase Bank, N.A.
 
 
 
 
 
by


/s/ Goh Siew Tan
 
Name: Goh Siew Tan
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


BNP Paribas
 
 
 
 
 
by


/s/ Barbara Nash
 
Name: Barbara Nash
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by


/s/ Maria Mulic
 
Name: Maria Mulic
 
Title: Vice President




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Deutsche Bank AG New York Branch
 
 
 
 
 
by


/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President







For any Lender requiring a second signature line:




 
by


/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Vice President




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bank of America, N.A.
 
 
 
 
 
by


/s/ Prayes Majmudar
 
Name: Prayes Majmudar
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Bank of China, Los Angeles Branch
 
 
 
 
 
by


/s/ Haiyong Yang
 
Name: Haiyong Yang
 
Title: VP& Branch Manager







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Credit Suisse AG Cayman Islands Branch
 
 
 
 
 
by


/s/ Bill O’Daly
 
Name: Bill O’Daly
 
Title: Director







For any Lender requiring a second signature line:




 
by


/s/ Michael D’Onofrio
 
Name: Michael D’Onofrio
 
Title: Associate




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Goldman Sachs Bank USA
 
 
 
 
 
by


/s/ Mark Walton
 
Name: Mark Walton
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


HSBC Bank USA, National Association
 
 
 
 
 
by


/s/ David Wagstaff
 
Name: David Wagstaff
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Mizuho Corporate Bank (USA)
 
 
 
 
 
by


/s/ Bertram H. Tang
 
Name: Bertram H. Tang
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Morgan Stanley Bank, N.A.
 
 
 
 
 
by


/s/ Michael King
 
Name: Michael King
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
 
 
 
by


/s/ Ola Anderssen
 
Name: Ola Anderssen
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Royal Bank of Canada
 
 
 
 
 
by


/s/ Alfonse Simone
 
Name: Alfonse Simone
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Royal Bank of Scotland plc
 
 
 
 
 
by


/s/ Alex Daw
 
Name: Alex Daw
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Wells Fargo Bank, N.A.
 
 
 
 
 
by


/s/ Sid Khanolkar
 
Name: Sid Khanolkar
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Industrial and Commercial Bank of China Limited, New York Branch
 
 
 
 
 
by


/s/ Mr. Vito Ferrara
 
Name: Mr. Vito Ferrara
 
Title: Deputy General Manager







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Lloyds TSB Bank plc
 
 
 
 
 
by


/s/ Julia R. Franklin F014
 
Name: Julia R. Franklin F014
 
Title: Vice President







For any Lender requiring a second signature line:




 
by


/s/ Stephen Giacolone G011
 
Name: Stephen Giacolone G011
 
Title: Assistant Vice President




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Standard Chartered Bank
 
 
 
 
 
by


/s/ Johanna Minaya
 
Name: Johanna Minaya
 
Title: Associate Director







For any Lender requiring a second signature line:




 
by


/s/ Robert K. Reddington
 
Name: Robert K. Reddington
 
Title: Credit Documentation Manager




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Sumitomo Mitsui Banking Corporation
 
 
 
 
 
by


/s/ David W. Kee
 
Name: David W. Kee
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


SunTrust Bank
 
 
 
 
 
by


/s/ Andrew Cozewith
 
Name: Andrew Cozewith
 
Title: Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


U.S. Bank National Association
 
 
 
 
 
by


/s/ Colleen McEvoy
 
Name: Colleen McEvoy
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


DBS Bank Ltd., Los Angeles Agency
 
 
 
 
 
by


/s/ Aik Lim Kok
 
Name: Aik Lim Kok
 
Title: Assistant General Manager







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


ING Capital LLC
 
 
 
 
 
by


/s/ William James
 
Name: William James
 
Title: Managing Director







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Intesa Sanpaolo S.p.A., New York Branch
 
 
 
 
 
by


/s/ Manuela Insana
 
Name: Manuela Insana
 
Title: VP & Relationship Manager







For any Lender requiring a second signature line:




 
by


/s/ John Michalisin
 
Name: John Michalisin
 
Title: FVP & Relationship Manager




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Sovereign Bank, N.A.
 
 
 
 
 
by


/s/ William Maag
 
Name: William Maag
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


State Street Bank and Trust Company
 
 
 
 
 
by


/s/ M. H. Carey
 
Name: M. H. Carey
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Svenska Handelsbanken AB (publ)
 
 
 
 
 
by


/s/ Anders Abelson
 
Name: Anders Abelson
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by


/s/ Nancy D’Albert
 
Name: Nancy D’Albert
 
Title: Vice President




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


Toronto Dominion (Texas) LLC
 
 
 
 
 
by


/s/ Debbi L. Brito
 
Name: Debbi L. Brito
 
Title: Authorized Signatory







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Bank of New York Mellon
 
 
 
 
 
by


/s/ Thomas J. Tarasovich, Jr.
 
Name: Thomas J. Tarasovich, Jr.
 
Title: Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:




SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDER SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE, AMONG THE WALT DISNEY COMPANY, THE LENDERS PARTY THERETO AND
CITIBANK, N.A., AS DESIGNATED AGENT




Name of Lender:


The Northern Trust Company
 
 
 
 
 
by


/s/ Brandon Rolek
 
Name: Brandon Rolek
 
Title: Senior Vice President







For any Lender requiring a second signature line:




 
by




 
Name:
 
Title:






SIGNATURE PAGE TO THE 364-DAY CREDIT AGREEMENT

